     Case 2:19-cv-10341-WBV-DMD Document 21 Filed 07/08/19 Page 1 of 5



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA

OFFICIAL COMMITTEE OF               )
UNSECURED CREDITORS OF FIRST        )
NBC BANK HOLDING COMPANY,           )                    Civil Action No. 2:19-cv-10341
                                    )
            Plaintiff,              )                    Section:
                                    )
vs.                                 )                    Judge Vitter
                                    )
ASHTON J. RYAN, JR., ET AL.         )                    Magistrate:
                                    )
            Defendants.             )
____________________________________)

      LIMITED OBJECTION OF ERNST & YOUNG LLP AND MARK BELL TO
               DEFENDANT ST. ANGELO’S MOTION TO STAY

Craig Isenberg (# 29603)                        Stanley J. Parzen (pro hac vice forthcoming)
Christine M. Calogero (# 36818)                 MAYER BROWN LLP
BARRASSO USDIN KUPPERMAN                        71 South Wacker Drive
FREEMAN & SARVER, LLC                           Chicago, Illinois 60606
909 Poydras Street, 24th Floor                  T: (312) 782-0600
New Orleans, Louisiana 70112                    F: (312) 701-7711
T: 504-589-9700                                 E: sparzen@mayerbrown.com
F: 504-589-9701
E: cisenberg@barrassousdin.com
                                                Steven M. Farina (pro hac vice forthcoming)
                                                WILLIAMS & CONNOLLY LLP
                                                725 12th Street, N.W.
                                                Washington, DC 20005
                                                T: (202) 434-5000
                                                F: (202) 434-5029
                                                E: sfarina@wc.com


                      Attorneys for Ernst & Young LLP and Mark Bell


Dated: July 8, 2019




                                            1
      Case 2:19-cv-10341-WBV-DMD Document 21 Filed 07/08/19 Page 2 of 5



       Defendants Ernst & Young LLP (“EY”) and Mark Bell (“Bell”), and on behalf of the

unnamed and unserved Auditor Does 1-20 (collectively, the “Auditor Defendants”), submit this

limited objection to Defendant Gregory St. Angelo’s Motion To Stay Civil Proceeding in this

Court (“St. Angelo Stay Motion”). Counsel for St. Angelo has indicated that he does not oppose

this limited objection.

       1. On May 10, 2019, the Official Committee of Unsecured Creditors of First NBC Bank

Holding Company (“Plaintiff”), a debtor in bankruptcy, filed this action raising claims against

the Holding Company’s former officers and the Auditor Defendants. See Doc. 1 (“Compl.”) ¶ 14.

       2. On June 16, 2019, Defendant St. Angelo filed the St. Angelo Stay Motion, asking this

Court to stay this civil action until final resolution of St. Angelo’s pending criminal proceeding,

United States v. St. Angelo, No. 2:19-cr-55.

       3. For the most part, EY and Bell, who of course are not parties to the criminal

proceeding, take no position with regard to the St. Angelo Stay Motion. EY and Bell file this

limited objection, however, to request and ensure that if the requested stay is entered by the

Court, the stay would permit them to file and receive a ruling from the Court on a motion to

compel arbitration as well as any other motion that the Auditor Defendants would file pursuant

to Federal Rules 12(b)(1), (b)(3), and (b)(6).

       4. In the complaint filed in this case, the Holding Company alleges that EY audited its

financial statements from 2010 through 2015 pursuant to contractual engagement letters between

the Holding Company and EY. Compl. ¶¶ 15, 16. The Holding Company asserts that it complied

with the terms of these letters. Compl. ¶ 344. And in each of the letters, the Holding Company

agreed to arbitrate any claims it might have against EY or any of its agents involving audit work

or other professional services. In the complaint, Plaintiff now alleges that EY failed to perform




                                                 2
      Case 2:19-cv-10341-WBV-DMD Document 21 Filed 07/08/19 Page 3 of 5



its audits properly and raises two claims in connection with the Auditor Defendants: breach of

contract against EY for alleged breach of duties set out in the annual engagement letters, and

accounting malpractice and professional negligence against EY and the Auditor Defendants.

       5. These claims are subject to the arbitration provisions in the parties’ engagement letters.

In fact, on May 10, 2019, the same day Plaintiff filed the complaint, Plaintiff also filed a demand

for arbitration attaching as an exhibit excerpts from the 2015 engagement letter, attached hereto

as Exhibit A (which on its face requires arbitration of all the matters alleged in the complaint

against the EY Parties) and raising claims identical to those alleged in the complaint. Plaintiff

has thus confirmed that if this case were to proceed against the Auditor Defendants, it would

have to proceed against them in arbitration. Having two identical claims proceeding

simultaneously against the same defendants—an arbitration proceeding and a stayed proceeding

in this Court—would prejudice both the defendants and the administration of justice. Further,

Plaintiff may argue that any substantial participation in this litigation by the Auditor Defendants

constitutes a waiver of the Auditor Defendants’ arbitration rights.

       6. Hearing and determination of the motion to compel arbitration will have no effect on

St. Angelo’s request to stay the proceedings so no discovery or related proceedings would

proceed as to him.     No discovery is needed or permitted to resolve a motion to compel

arbitration—which EY and Bell anticipate filing pursuant to Federal Rule 12(b)(3), and in the

alternative Rule 12(b)(1)—and certainly no discovery would be required from St. Angelo.

Indeed, the arbitration clause only permits discovery to the extent “expressly authorized by the

arbitration panel upon a showing of substantial need by the party seeking discovery.”

       7. Likewise, EY, Bell, or other defendants may file motions under Federal Rule 12(b)(6),

but such dispositive motions would be based upon the complaint and therefore would not require




                                                 3
      Case 2:19-cv-10341-WBV-DMD Document 21 Filed 07/08/19 Page 4 of 5



any discovery. Consideration of any such additional motions also would be consistent with

Federal Rule 1’s directive that courts and parties employ the rules to secure the just, speedy, and

inexpensive resolution of every suit.

        8. Accordingly, EY and Bell request that the Court, if it enters a stay, nonetheless permit

them to move this Court to compel arbitration of Plaintiff’s claims against the Auditor

Defendants and to otherwise move to dismiss the complaint pursuant to Federal Rules 12(b)(1),

(b)(3), and (b)(6).

        9. Counsel for Defendant St. Angelo does not object to a carve out of St. Angelo’s

requested stay that would permit EY, Bell, and other defendants to file and receive a ruling from

this Court on a motion to compel arbitration and otherwise dismiss Plaintiff’s claims pursuant to

Federal Rules 12(b)(1), (b)(3), and (b)(6) as set forth above.

                                          CONCLUSION

        EY and Bell therefore object to the St. Angelo Motion for the limited purpose of

preserving their right, and the rights of other defendants, to file and receive a ruling in this Court

on a motion to compel arbitration and to dismiss Plaintiffs’ claims pursuant to Federal Rules

12(b)(1), 12(b)(3), and 12(b)(6).

                                                      Respectfully submitted,

                                                      By: /s/ Craig Isenberg
                                                      Craig Isenberg (# 29603)
                                                      Christine M. Calogero (# 36818)
                                                      BARRASSO USDIN KUPPERMAN
                                                      FREEMAN & SARVER, LLC
                                                      909 Poydras Street
                                                      Suite 2350
                                                      New Orleans, Louisiana 70112
                                                      T: 504-589-9700
                                                      F: 504-589-9701
                                                      cisenberg@barrassousdin.com
                                                      ccalogero@barrassousdin.com



                                                  4
        Case 2:19-cv-10341-WBV-DMD Document 21 Filed 07/08/19 Page 5 of 5




                                                     Stanley J. Parzen (pro hac vice forthcoming)
                                                     MAYER BROWN LLP
                                                     71 South Wacker Drive
                                                     Chicago, IL 60606
                                                     T: (312) 782-0600
                                                     F: (312) 701-7711
                                                     E: sparzen@mayerbrown.com

                                                     Steven M. Farina (pro hac vice forthcoming)
                                                     WILLIAMS & CONNOLLY LLP
                                                     725 12th Street, N.W.
                                                     Washington, DC 20005
                                                     T: (202) 434-5000
                                                     F: (202) 434-5029
                                                     E: sfarina@wc.com

                                                     Attorneys for Ernst & Young LLP and Mark
                                                     Bell

                                 CERTIFICATE OF SERVICE

         I hereby certify that a copy of the above and foregoing has been filed using this Court’s

ECF procedure, which will send electronic noticing to all counsel of record this 8th day of July,

2019.


                                                     /s/ Craig Isenberg            __




{1683001_1}




                                                 5
